One Williams Center P.O. Box 2400, MD 35-8 Tulsa, OK74102-2400 November 14, 2008 Chris White Branch Chief United States Securities and Exchange Commission Division of Corporation Finance 100 F Street, N.E., Stop 7010 Washington, D.C. 20549-7010 Re:Apco Argentina Inc. Form 10-K for the fiscal year ended December 31, 2007 Filed on March 11, 2008 Form 10-Q for fiscal quarter ended June 30, 2008 Filed on August 8, 2008 File No. 0-08933 Supplemental Response dated September 26, 2008 File No. 0-8933 Dear Mr.
